UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

January 2, 2017

REDACTED
Dear XXXXXX:
This letter responds to your August 29, 2016 electronic mail (email) correspondence to Rebecca
Walawender, Deputy Director, Monitoring and State Improvement Planning Division, Office of
Special Education Programs (OSEP). 1 You have asked whether it is permissible for a parent to
file a due process complaint against a State educational agency (SEA). We note that you raise
this question in connection with a due process complaint filed under the Individuals with
Disabilities Education Act’s (IDEA’s) due process procedures (34 CFR §§300.507-300.516 and
300.532-300.533). Generally, it is not OSEP’s practice to comment on the merits or factual
accuracy of a due process complaint. However, we will respond to your general question about
whether a parent may file a due process complaint against an SEA.
OSEP stated in its February 15, 2012 verification letter to the State of New Mexico that a parent
may file a due process complaint against an SEA and the hearing officer has the authority to
determine, based on the individual facts and circumstances in the case, whether the SEA is a
proper party to the due process hearing. This document is available at:
http://www2.ed.gov/fund/data/report/idea/partbvvltr/index.html#nm.
This issue is also addressed in the Office of Special Education and Rehabilitative Services’
Questions and Answers on IDEA Part B Dispute Resolution Procedures (July 23, 2013),
Question C-17, which states: “[u]nder the IDEA, hearing officers have complete authority to
determine the sufficiency of all due process complaints filed and to determine jurisdiction of
issues raised in due process complaints consistent with 34 CFR §§300.508(d) and 300.513.” This
document is available at:
https://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/acccombinedosersdisputeresolutionqa
finalmemo-7-23-13.pdf. A party aggrieved by the hearing officer’s decision may request a Statelevel review, if applicable, or bring a civil action in an appropriate State or Federal court. See 34
CFR §§300.514 and 300.516.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.

1

We note that OSEP provided a response to your question via email on October 24, 2016. OSEP issues this letter to
provide broader dissemination of the information shared in that response.
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness by
fostering educational excellence and ensuring equal access.

If you have any further questions, you may contact Rebecca Walawender of my staff, at 202245-7399 or by email at Rebecca.Walawender@ed.gov.
Sincerely,
/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

